08/18/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0306


                                       DA 20-0306
                                    _________________

 STATE OF MONTANA,

               Plaintiff and Appellee,

        v.                                                      ORDER

 PAMELA JO POLEJEWSKI,

               Defendant and Appellant.
                                 _________________

        Pursuant to the Animal Legal Defense Fund’s motion for leave to file an amicus
brief in the captioned matter, and good cause appearing,
        IT IS HEREBY ORDERED that the motion for leave to file an amicus brief is
GRANTED. Animal Legal Defense Fund shall file their brief on or before August 31,
2020.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              August 18 2020